DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/18/2022 is acknowledged.
Claims 17-18 are cancelled  by applicant as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 14 recites the limitation “the engineered lace zones form a repeatable pattern” which lacks antecedent basis in the written specification. Applicant discloses in paragraph [0022] of the written specification: “The lace panel 712 may include engineered lace zones 714 forming a leopard-like pattern having spots 714a” and “The lace panel 912 may include engineered lace zones 914 forming a striped or wave- like pattern.” However, Applicant does not recite wherein the patterns are repeatable. 
Claim Objections
Claim 11 is objected to because of the following informalities: “wherein the lace panel further comprising” in line 1 of Claim 11 should read “wherein the lace panel further comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al. (US 2014/0366585).
Regarding Claim 1, Shen et al. teaches a sports garment (510) having integrated engineered lace zones, comprising: a lace panel (see annotated Fig.) forming at least a portion of the garment and having a first engineered lace zone (see annotated Fig., generally referred to by reference character 230) and a second engineered lace zone (see annotated Fig., generally referred to by reference character 210), the first engineered lace zone having a first structural property and the second engineered lace zone having a second structural property (paragraph [0036], “textile fibers 114 of a seamless panel 110 may form low-power zone 210 of a low-power knit construction 410, medium-power zone 220 of a medium-power knit construction 420, high-power zone 230 of a high-power knit construction 430,” wherein the first engineer lace zone is a high-power zone, the second engineered lace zone is a low-power zone, and knit construction is considered as a structural property).
Regarding Claim 2, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Shen et al. further teaches wherein a transition between the first (see annotated Fig.) and second (see annotated Fig.) engineered lace zones is seamless (paragraph [0035], “each performance zone within seamless panel 110 is continuously knitted together with other performance zones 200,” wherein the first and second engineered lace zones are each performance zones (as explained in the rejection above); annotated fig. 2 shows the lace panel and therefore the engineered lace zones being seamless).
Regarding Claim 3, Shen et al. teaches all of the limitations of the sports garment of Claim 2, as discussed in the rejections above. Shen et al. further teaches wherein the first structural property is formed by a first combination of one or more types of yarns, knit stitch construction types, and/or lace gauges (paragraph [0040], “high-power knit construction 430 is formed of textile fibers 114 forming first basic stitch type 310 and textile fibers 114 forming second basic stitch type 320 in about a 5:1 ratio… This pattern may repeat throughout high power zone 230,” wherein the first structural property is equivalent to the knit stitch construction types) and the second structural property is formed by a second combination of one or more types of yarns, knit stitch construction types, and/or lace gauges (paragraph [0038], “low-power knit construction 410 is formed entirely of textile fibers 114 forming second basic stitch type 320 (see FIG. 6). This pattern may repeat throughout low-power zone 210,” wherein the second structural property is equivalent to the knit stitch construction types), and wherein the first structural property is different than the second structural property (paragraph [0040] discloses wherein the first structural property is a combination of the first and second basic stitch type, which is different than the second structural property which is formed only  by the second basic stitch type as disclosed in paragraph [0038]).
Regarding Claim 4, Shen et al. teaches all of the limitations of the sports garment of Claim 3, as discussed in the rejections above. Shen et al. further teaches wherein the first engineered lace zone (see annotated Fig.) provides a first amount of pressure and the second engineered lace zone (see annotated Fig.) provides a second amount of pressure (paragraph [0049], “high-power zone 230 has a higher modulus than both low-power zone 210 and medium-power zone 220,” wherein a the first pressure is in the high power zone and the second amount of pressure is applied in the low power zone, and as a modulus corresponds to compression of a performance zone 200 (paragraph [0044]), first and second engineer lace zones have a first and second amount of pressure, respectively).
Regarding Claim 5, Shen et al. teaches all of the limitations of the sports garment of Claim 4, as discussed in the rejections above. Shen et al. further teaches wherein the first amount of pressure is greater than the second amount of pressure (paragraph [0049], “high-power zone 230 has a higher modulus than both low-power zone 210 and medium-power zone 220,” wherein a the first pressure is in the high power zone and the second amount of pressure is applied in the low power zone, and as a higher modulus corresponds to higher power and compression of a performance zone 200 (paragraph [0044]), the first amount of pressure is greater than the second amount of pressure).
Regarding Claim 6, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Shen et al. further teaches a fabric panel (see annotated Fig.) connected to the lace panel (see annotated Fig.) (annotated fig. 1B shows the fabric panel connected to the lace panel via seam (120)).
Regarding Claim 7, Shen et al. teaches all of the limitations of the sports garment of Claim 6, as discussed in the rejections above. Shen et al. further teaches wherein the fabric panel (see annotated Fig.) is connected to the lace panel by sewing (see annotated Fig.) (fig. 1B shows the lace panel and fabric panel connected via seam (120), and paragraph [0031] discloses “apparel may be formed from a number of discrete seamless textile panels joined together at seams (e.g., by fusion, gluing, sewing, stapling, or heat-bonding, usually near the edges of the panels),” (emphasis added) wherein the fabric panel and the lace panel are considered as discrete seamless textile panels (as explained above)).
Regarding Claim 8, Shen et al. teaches all of the limitations of the sports garment of Claim 6, as discussed in the rejections above. Shen et al. further teaches wherein the fabric panel (see annotated Fig.) is connected to the lace panel (see annotated Fig.) by bonding (fig. 1B shows the lace panel and fabric panel connected via seam (120), and paragraph [0031] discloses “apparel may be formed from a number of discrete seamless textile panels joined together at seams (e.g., by fusion, gluing, sewing, stapling, or heat-bonding, usually near the edges of the panels),” (emphasis added) wherein the fabric panel and the lace panel are considered as discrete seamless textile panels (as explained above)).
Regarding Claim 9, Shen et al. teaches all of the limitations of the sports garment of Claim 6, as discussed in the rejections above. Shen et al. further teaches wherein the fabric panel (see annotated Fig.) has a third structural property that is different than both the first structural property and the second structural property of the lace panel (annotated fig. 1B and 2 show the fabric panel having a zone (240), and paragraph [0026] discloses “ventilation zone 240 of a ventilation knit construction 440,” and paragraph [0041] further discloses “ventilation knit construction 440 is formed of textile fibers 114 forming second basic stitch type 320 and textile fibers 114 forming third basic stitch type 330 in about a 1:1 ratio… This pattern may repeat throughout ventilation zone 240,” wherein the third structural property is referring to the combination of the second and third basic stitch type in a 1:1 Ratio, which is different from the first and second structural properties as disclosed above).
Regarding Claim 11, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Shen et al. further teaches wherein the lace panel (see annotated Fig.) further comprising at least one additional engineered lace zone (see annotated Fig., generally referred to by reference character 220) joined to at least one of the first engineered lace zone (see annotated Fig.) and the second engineered lace zone (see annotated Fig.) by a respective seamless transition (paragraph [0035], “each performance zone within seamless panel 110 is continuously knitted together with other performance zones 200,” wherein the first, second, and third engineered lace zones are each performance zones (as explained in the rejection above); annotated fig. 2 shows the lace panel and therefore the engineered lace zones being seamless) and having a structural property defined by a combination of one or more types of yarns, knit stitch construction types, and/or lace gauges, (paragraph [0039], “medium-power knit construction 420 is formed of textile fibers 114 forming first basic stitch type 310 and textile fibers 114 forming second basic stitch type 320 in about a 2:1 ratio… This pattern may repeat throughout medium-power zone 220,” wherein the third structural property is equivalent to the stitch type knit construction) the structural property of the additional engineered lace zone being different than both the first structural property and the second structural property (paragraph [0040] discloses wherein the first structural property is a combination of the first and second basic stitch type, which is different than the second structural property which is formed only  by the second basic stitch type as disclosed in paragraph [0038], and different from the third structural property which is first and second basic stitch type, but in a different ratio than is used for the first structural property (paragraph [0039])). 
Regarding Claim 12, Shen et al. teaches all of the limitations of the sports garment of Claim 11, as discussed in the rejections above. Shen et al. further teaches wherein the at least one additional engineered lace zone provides an amount of pressure that is greater than the second amount of pressure of the second engineered lace zone but less than the first amount of pressure of the first engineered lace zone (paragraph [0049], “high-power zone 230 has a higher modulus than both low-power zone 210 and medium-power zone 220,”  and paragraph [0050] discloses “medium-power zone 220 has a higher modulus than low-power zone 210,” wherein a the first pressure is in the high power zone, the second amount of pressure is applied in the low power zone, and the pressure of the at least one additional engineered zone is applied in  the medium power zone, and as a higher modulus corresponds to higher power and compression of a performance zone 200 (paragraph [0044]), the first amount of pressure is greater than the amount of pressure of the at least one additional engineered lace zone, and the amount of pressure of the at least one additional engineered lace zone is greater than the second amount of pressure).
Regarding Claim 13, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Shen et al. further teaches wherein the engineered lace zones change gradually along a length or width of the garment (annotated fig. 2 shows the lace panel gradually decreasing in width along a length of the garment, and the first and second engineered lace zones also decreasing gradually in width along a length of the garment).
Regarding Claim 14, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Shen et al. further teaches wherein the engineered lace zones form a repeatable pattern (figs. 1A, 1B, and 2 show the engineered lace zones forming a pattern, and the pattern is capable of being repeated (for example the pattern of the lace panel is repeated on the second leg of the sports garment. Examiner notes that “repeatable” is a functional limitation and as the engineered lace zones of Shen et al. form a pattern, they are repeatable and therefore meet the limitations of Claim 14).
Regarding Claim 16, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. Shen et al. further teaches wherein the garment (510) is a sports tight or pair of sports tights (paragraph [0032], “knitted garment 100 as depicted in FIGS. 1A and 1B is a pair of pants 510” and paragraph [0057], “the embodiments discussed above related to athletic performance pants,” wherein pants are considered as equivalent to tights, as the pants are knitted and provide pressure (as cited in the rejections above)).

    PNG
    media_image1.png
    598
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    833
    516
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2014/0366585).
Regarding Claim 10, Shen et al. teaches all of the limitations of the sports garment of Claim 9, as discussed in the rejections above. 
Shen et al. does not explicitly teach wherein the fabric panel (see annotated Fig.) provides a third amount of pressure that is different than both the first amount of pressure and the second amount of pressure. However, Shen et al. teaches the fabric panel being made of a low power zone (210) and a ventilation zone (240), therefore the pressure of the fabric panel would obviously be different from the first amount of pressure created by a high power zone in the first engineered lace zone (as explained in the rejections above), and the second amount of pressure created by the low power zone in the second engineered lace zone (as explained in the rejections above), as the fabric panel has several zones that combined would obviously create a different pressure than the first and second engineered lace zones, which are only a single type of zone.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2014/0366585) in view of Robertson et al. (US 2021/0062413).
Regarding Claim 15, Shen et al. teaches all of the limitations of the sports garment of Claim 1, as discussed in the rejections above. 
Shen et al. does not teach wherein the lace panel comprises a reflective yarn incorporated therein.
Attention is drawn to Robertson et al., which teaches an analogous article of apparel. Robertson et al. teaches a sports garment (10) having integrated engineered lace zones, comprising a lace panel (14). Robertson et al. further teaches wherein the lace panel (14) comprises a reflective yarn (22) incorporated therein (paragraph [0024], “The base yarns 18 are also provided in the body portion 14 of the knit article 10. In the body portion, the base yarns 18 are configured to provide a support matrix 20 upon which a set of reflective yarns 22 are supported,” wherein as the reflective yarns are supported by the base yarns of the lace panel, they are obviously incorporated into the lace panel; fig. 4 shows the reflective yarn (22) incorporated into the lace panel (14)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shen et al. to include the teachings of Robertson et al. such that the lace panel comprises a reflective yarn incorporated therein so as to help identify wearers of the sport garment when they are exposed to a light source, for example car headlights (paragraph [0025], “the knit article 10 is shown in standard daylight conditions. In area A2, the knit article 10 is shown as being illuminated by a light source to provide a reflective property provided by the reflective yarn 22 discussed above. In this way, the knit article 10 of the present concept is contemplated to provide a reflective knit fabric that can be used as a safety article to help identify pedestrians when exposed to an illumination source, such as vehicle headlights”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugino (US 2017/0295871) teaches a pair of sports tights, the sports tights having a lace zone with a repeating pattern. Kehler et al. (US 2016/0338424) teaches a pair of sports tights having a lace panel with several engineered lace zones, each lace zone having its own structural property and amount of pressure applied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732